 MORTON DEVELOPMENT CORP385MortonDevelopmentCorporationandDistrict1199P,National Union of Hospital and HealthCare Employees,AFL-CIO. Case 4-CA-1547216 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 27 May 1987 Administrative Law JudgeThomas R. Wilks issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondent filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-,member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm' the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER CRACRAFT, dissenting.Ifind that the Respondent's obligation to bargainwith the Union as the representative of its serviceand maintenance employees' continued after theRespondent converted its rehabilitation facility formentally retarded adults to a geriatric nursing facil-ity. In my view the changes in the nature of theiPrior to 27 June 1985 the Respondent, operating under the namePraxis, provided care for mentally retarded adults at its facility in Easton,PennsylvaniaOn 7 June 1983 the Charging Party Union was certified asthe collective-bargaining representative of the Respondent's service andmaintenance employees Due to monetary losses, the Respondent enteredinto a sales agreement to sell its facility, and it closed its business on 27June 1985 It lawfully terminated its employees The Respondent and theUnion engaged in "effects" bargaining and severance pay was paid tothose employees for whom alternative employment was not securedThrough no fault of the Respondent, the sales agreement "fellthrough" in August 1985 Thereafter, the Respondent solicited offersfrom other prospective buyers but was unsuccessful -Subsequently, ratherthan absorbing the cost of an idle facility, the Respondent decided toreopen as Praxis( Nursing, a geriatric nursing facility The reopening oc-curred on 6 November 1985 The Respondent hired some of its formeremployeesOn 15 November 1985 the Union requested recognition asbargaining agent for Praxis Nursing's service and maintenance employeesThe Respondent refused to recognize the UnionThe judge noted that there is no suggestion in this case that the Re-spondent acted in bad faith Ultimately, the judge concluded that the Re-spondent, operating as Praxis Nursing, had changed so significantly fromits prior operation as to justify its refusal to recognize the Union Underthe specific and unique facts of this case, we agree with the judge's con-clusion 'iThe Union was certified on 7 June 1983, and the Respondent and theUnion were parties to a collective-bargaining agreement effective from 30March 1984 through 28 March 1985 The unit was comprised of serviceand maintenance employees,including living unit aides,therapeutic recre-ation aides,transportation aides,occupational therapy aides,diet aides,cooks, maintenance assistants,and housekeeping aidesRespondent's business or in the employment condi-tions of the unit wrought by the conversion of op-erations were not the types of changes that wouldsignificantly alter the employer-employee relation-ship or the employees' desire for continued repre-sentation. In the end, the Respondent continued toprovide residential health care albeit under differ-ent governmental regulations and to a differenttype resident. Thus, the skills and qualifications ofthe employees working in the unit, as well as theworking conditions under which those employeesnow operate, are sufficiently similar to warrant afinding that the Respondent's obligation to bargaincontinued.The Respondent employs in its geriatric oper-ation service and maintenance employees classifiedas dietary aides, housekeeping aides,, laundry aides,activities aides, nurses aides, and maintenance em-ployees.They are, not highly skilled employees.They clean and maintain the building; they prepareand distribute food to the residents; and they helpthe residents with bathing, dressing, personal hy-giene, and meals, and escort residents to varioustreatments they require and activities in which theyparticipate.Unit employees performed these samebasic functions when the Respondent operated as arehabilitation facility for retarded adults.The conversion to a nursing home has requiredsome physical changes in the facility, e.g., installa-tion of new bathrooms and safety devices such ashandrails, call bells, additional sprinklers, and alter-ation of therapeutic equipment and room furnish-ings.Change to a geriatric facility has also causedminor changes in the way unit employees carry outtheir functions.Dietary aides now prepare morespecialized diets and trays for residents who re-quire meals in their rooms; the housekeeping aideswork around medical equipment; the laundry aidesactually launder all materials instead of showingresidents how to handle laundry duties; the activi-ties aides and nurses aides work with residents whoare frail and less mobile than the former residentsand who spend only a small part of their time inprogrammed activities.These modifications of unit tasks which have re-sulted from the Respondent's change to geriatricoperations are insubstantial and require employeesto have no greater level of skills than was requiredwhen they worked in the rehabilitation operations.To the extent that nurses aides, a new classifica-tion,have medically oriented duties, the fact' re-mainsthat their primary responsibility is simply toassistregisterednursesor licensed practical287 NLRB No. 41 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnurses.2The fact that the skills and qualificationsrequired of the service and maintenance employeesat the Respondent's geriatric facility are similar tothose required at the Respondent's rehabilitation fa-cility is underscored by the Respondent's actions insoliciting all former employees who had not ob-tained other employment to come to work for theRespondent at, its geriatric center.3 They weregiven a 2-day training period, followed by on-the-job training.When the Respondent started its oper-ationsas a geriatric facility, all its service andmaintenancethe rehabilitation operations and a majority of thesupervisory,managerial, and professional staff hadlikewise previously worked in the rehabilitation op-erations.Thus, it would appear that even in theRespondent's assessment the skills, requirements,and qualifications of the employees remained thesame inspite of the conversion of operations.It seems clear that any changes the Respondenthas made in employment conditions and adminis-tration and management to operate as a geriatric fa-cility have not affected substantially its relationshipto its employees or the unit employees' view oftheir jobs and their expectation of continued repre-sentation by the Union.4 I would find that the Re-spondent violated Section 8(a)(5) and (1) when itrefused to continue recognizing the Union as repre-sentative of its serviceand maintenanceemployees.2According to the testimony of the Respondent's vice president, regis-tered nurses are on duty around the clock3When it began geriatric operations 6 November 1985, the Respond-ent employed I I former service and maintenance employees and 9 super-visors,managers, and professional employees, 5 of whom had been em-ployed in the rehabilitation operations It had the same employee and su-pervisory complement on 15 November 1985 when the Union demandedrecognition for the geriatric service and maintenance employees By 7February 1986 it had 28 service and maintenance employees, of whom 20were former employees at the rehabilitation operations4CompareFallRiverDyeing Corp v NLRB,482 U S 27 (1987), in-volving a successor employerMargarita Navarro-Rivera, Esq.,for the General Counsel.JuliaW. Manning, Esq.andRobert S.Hodavance, Esq.(Morgan, Lewis & Bockius),of Philadelphia, Pennsylva-nia, for the Respondent.bargainingrepresentative of a service and maintenanceunitof employees at its geriatric skilled nursing facilityinEaston, Pennsylvania,, as it had done when that samefacility had previously been operated by Respondent as arehabilitation residence for the mentally retarded. TheRespondent, in its answer, denied the commission of anunfair labor practice and averred that it had no obliga-tion to recognize the Union as representative of the em-ployees employed by the nursing facility inasmuch as itconstituted a new business "completely different -fromand unrelated" to that of the rehabilitation residence,which asa businesshad ceased to exist.At the trial the parties were afforded full opportunityto adduce relevant testimonial and documentary evi-dence, stipulation of fact, and to argue orally. The par-ties submitted posttrial briefs about 16 March 1987. Onthe record as a whole, which includes undisputed evi-dence, and on the written briefs, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is, and has been at all timesmaterial, acorporation duly organized under, and existing by virtueof,the laws of the Commonwealth of Pennsylvania.From November 1979 until 27 June 1985, Respondentwas engaged in the business of providing intermediatecare for mentally retarded adults at its facility located at500Washington Street, Easton, Pennsylvania (Praxis).Since about 6 November 1985 and continuing to thepresent time, Respondent has been engaged in the busi-ness of providing skilled nursing servicesat itsfacility lo-cated at 500 Washington Street, Easton, Pennsylvania(PraxisNursingHome). Commencing 1 March - 1986,PraxisNursing Home also provides intermediatenursingcare.In the course and conduct of its business operationsdescribed above, Respondent annually derives gross rev-enues in excessof $500,000 and purchases and receivesmaterialsand supplies valued in excess of $50,000 direct-ly from points located outside the Commonwealth ofPennsylvania.Ifind that Respondent is, and has beenat all times ma-terial,an employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act, and ahealth care institutionwithin the meaning of Section2(14) of the Act.II.LABOR ORGANIZATIONDECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge. On 3February 1987 this case was tried before,me at Bethle-hem, Pennsylvania, pursuant to a complaint issued by theRegional Director for Region 4 on 24 July1986 and anunfair labor practice charge filed by District 1199P, Na-tionalUnion of Hospital and Health Care Employees,AFL-CIO (the Union) against Morton DevelopmentCorporation (Respondent). The complaintalleges thatRespondent breached its bargaining obligations under theAct by refusing to continue recognition of the Union asThe Unionis,and hasbeenat all times material, alabororganizationwithinthe meaningof Section 2(5) ofthe Act.III.UNFAIR LABOR PRACTICEA. The issueDid Respondent's economically motivated closure andconversion of its mentally retarded rehabilitation resi-dence center into a skilled geriatrics nursing home re-lieve it of the obligation of recognizing and bargainingwith the historic bargaining agent of the service andmaintenanceemployees, some of whom were rehired on MORTON DEVELOPMENT CORP.387the opening of the nursing home? The General Counselalleges that Respondent merely effectuated superficialchanges in the nature of its operations and that its con-tinuance of operations under the same ownership, at thesame facility,with essentially the same type of service topatients,in the same type of industry,and with some ofthe same employees who formed a majority of the unit inthe nursing facility at the time of a demand for continuedrecognition,must necessarily compel an affirmative re-sponse.The Respondent contends that despite its oper-ations at the same building by the same owner/operator,the nursing home is a new business,i.e.,a new employ-ing industry that is neither a disguised alter ego continu-ance of the old business,nor a successor employer.B. FactsUndisputedtestimony and stipulationsreveal the fol-lowi,,ig facts.Respondent operates nursing homes andother healthcare=facilities inPennsylvania.One of thosefacilities,Praxis, located in Easton,opened in 1979 as a state-regu-lated residential trainingcenter forseverely and pro-foundlymentally retarded adults at the average age ofabout 40-45 years.More specifically, Praxis was a transi-tional living center thatprovidedrehabilitation and train-ing for a maximum of 60 patients transferred from largerstate-operated institutions.Itsobjectivewas to prepareitsresidentsfor theirfinal entry into the community.State fundingprovidedits sole income source.The resi-dents of Praxis fell into three categories.The vast pre-ponderance or about 80percent ofthem were catego-rized as severely impairedwitha mental capacity andconcomitantbehavior of a 3- to 5-year old child. About10 percent were in the category"profoundly" impairedand they possessed the limited mentality and functioningability ofan infant between 3 to 6 monthsof age. Theremainingcategoryencompassed moderately impairedpersons who possessed a mental proficiency and physicalbehavior of a child betweenthe ages of 6 to 8 years.The Praxisprofessionals and their support staff weretrained and/or experienced in dealingwith a variety ofbehavioral disorders and psychosocial problems incidentto adult mental retardation.In compliancewithgovern-ment regulations,behaviorallyoriented policies and pro-cedures were instituted that governed the activities orservicesthat were provided forthe residentswho weretaught and counseledto performnormal daily livingfunctions,e.g.,dressing,bed-making,bathing, oral hy-giene.The residents were taught,guided,and monitoredin theways of groupsocial activities in the community.Theywere taught to use currency,to make purchases, tooperate coin machines.They launderedtheir own clothesin a mock coin-operated laundry inthe facility.Theywere guided to dine in a group family-like setting andpartook ofthe same meal. Prevocational and vocationalserviceswere providedin proportion to age equivalence.As muchas 14-16hours of theresident'sday were pro-gramed.On 7 June 1983 the Unionwas certified by the Boardas exclusive bargaining agent for about 55 service andmaintenance employees in a bargaining unit consisting ofliving unit aides,therapeutic recreation aides, transporta-tion aides, occupational therapy aides,diet aides,cooks,maintenance assistants,and housekeeping aides.Duringperiods of peak operational capacity that unit encom-passed 65-68 employees,of whom about 35 were "livingunit aides."Excluded fromthe bargaining unit wereabout 28 supervisors,managers,and professional persons.The excludedclassifications encompassed the following:Operation of plant supervisor,housekeeping andlaundry supervisor,residential life services director,community services director,two (2)communityservices assistants,residential services director, six(6) program assistants,health services director, five(5) licensed practical nurses, dietary services direc-tor, vocational services director,vocational servicesassistant,two (2)certified occupational therapy as-sistants,two (2)special education teachers, an ad-ministrator and a qualified mental retardation pro-fessionalwho also served as a day care services di-rector.The Praxis residents' activities were programed andconducted under the direction of the appropriate profes-sional employee.The bargaining unit aide served underthe supervision of the appropriate professional as a teach-er and guidance counselor for immediate functions, e.g.,as in guiding the resident through the step-by-step proc-ess in such simple tasks as dressing,bathing, bed making,room tidying,oral hygiene,aswell as in the more com-plicated behavior required in public social activity, e.g.,ice skating, roller skating,or movie attendance and in thetransportationthere and back.Bargaining unit aides were involved in a variety orprevocational,vocational,and academic therepy activi-ties.In the performance of their duties the Praxis unitemployees were obliged to possess the skills to cope withresidents who manifested a high degree of hyperactivity.The residents were often given to restless and agitatedbehavior that demanded a type of care that induced acalming effect.From its inception Praxis was subjected to recurrentproblems with respect to state reimbursement,the regula-tions of which were not published until 1984.In conse-quence, there were numerous ongoing negotiations withthe state welfare department with respect to reimburse-ment,whichRespondent believed resulted in its not re-ceiving full payment for costs involved.Accordingly, inlate 1983 or early 1984, Respondent decided to ceaseproviding mental retardation services and elected to con-vert its facility to a skilled nursing home,the operationof which it was much more familiar and comfortable asan operator of other nursing facilities.Simultaneously, italso entertained the alternative prospect of selling the fa-cility immediately on conversion as a nursing home inas-much as it had received several offers of purchase ofsome of its other nursing homes.Respondent communicated its decision to the appropri-ate state agencies concernedwithmental retardation reg-ulation,and to the Sate Department of Health,which isthe nursing home licensing authority.At this time Re-spondent was party to a collective-bargaining agreementthatwas effective from 30 March 1984 until 28 March 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1985.Respondent therefore advised the Union and itsemployees of its intention and kept the Union informedof its actions.Respondent and the Union agreed to an ex-tension of the collective-bargaining agreement to 30 June1985.Respondent negotiated the impactof theprospec-tive closure pursuant to its obligation under the collec-tive-bargaining agreement,which also provided for sev-erance pay for employeesforwhomRespondent wasunable to find alternative employment on closure of itsbusiness.Since late 1984,Respondent had negotiated the sale ofPraxis to the Upper Bucks Nursing and ConvalescentCenter, a division of Quakertown Hospital. On 15 April1985, a sales agreement was executedwiththat prospec-tive purchaser.The expected date of sale was to beabout 1 July 1985 almost immediately on the expectedclosure of the Praxis facility.On 27 June 1985, Praxiswas closed. On 2 July, Respondent forwarded to thePennsylvania Departmentof Health, Division of LongTerm Care, notification of a change in ownership.On closure of the Praxis facility, all persons were ter-minated.Several of those terminated were rehired toclose out, catalogue,and file all medical records, and topaint and prepare the facility for transfer of its possessionas a skilled nursing facility to the purchaser.During Julyand August,while closed,the purchaser was responsiblefor the facility's mortgage payments and for the provi-sion of security services.Respondent waited on the pur-chaser tofulfillitspromise to purchase.However, itfailed to consummate the purchase.On 30August Re-spondent accordingly abrogated the sales agreement onnonperformance of the purchaser as originally agreed.Throughout September,Respondent unsuccessfully solic-ited sales offers from other prospective buyers. Becauseof the slow pace of unfruitful sales negotiations, Re-spondent decided that it could not continue to absorb thecost of maintaining an idle building and therefore it de-cided to reopen the facility and to operate it as a skillednursing home.In late October 1984, Respondent had commenced thenecessary licensing application procedure.A state licensedated 18 November 1985 was issued to Morton Develop-ment Corporation to operate the Praxis facility as ahealth facility for a maximum of 91 persons requiringskilled care after necessary physical requirements weremet. Structural changes to the facility were effectuatedat a cost of about $130,000. The care of mentally retard-ed persons required physical equipment and accommoda-tions that were not useful for a skilled nursing home, andhad to be eliminated or modified. The upper floor hadmaintained a facsimile of self-contained apartments forwhich the retarded could experience a final transition tonear normal living conditions.This andallother thera-peutic equipment incidental only to the rehabilitation ofthementally retardedwere eliminated and/or sold.Kitchen facilities,sofa beds,and dining room furnitureweresold.Also bodyexercise equipment unusable by afrail,elderly resident was removed.Equipment was pur-chased and modifications to the building were effected toaccommodate geriatric care as required by the state li-censing authority.Handrailswere installed.Therapyrooms were redesigned and enlarged.Changes weremade to the sprinkler system and to the'eating, ventila-tion,and air-conditioning.Geriatric nursing equipmentwas acquired,e.g.,wheelchairs,geriatric chairs, oxygentherapy equipment,sterile dressing supplies,tube feedingequipment,etc.Special facilitieswere IPquired forwheelchair-bound residents.A bedside nurses' callsystem was required.Second and third floor nurses sta-tionswere constructed. A multitude of other modifica-tions were also ordered by state inspecting persons.On 6 November 1985 Respondent reopened the facilityand Praxis Nursing Home commenced residential carefor a frail, elderly, infirm, and chronically physically ill,"geriatric"population,themajority of whom are be-tween the ages of 70 and 80 years.Subsequently, inMarch 1986, Praxis Nursing Home was licensed as askilled nursing facility for a maximum of 61 persons andas an intermediate care facility for 30 patients. In No-vember 1986, a license was issued to authorize skilledcare for 61 patients and intermediate care for 49 patientsfor a maximum population of 110 patients.There are cur-rently some residents 60 years or more of age with pflys-ically debilitating ailments, as well as a few younger per-sons in a drug-abuse caused comatose state.PraxisNursing, unlike Praxis, is not totally state-funded, but rather is paid directly by 80 percent of itsprivate paying patients,and only 20 percent of patientsare cared for at the expense of state or Federal funds atthe rates of $50.08 for skilled care and $42.24 for inter-mediate care per patient.Under the state medicaidsystem,Praxis had been reimbursed at daily rates perresident varying from$88.50 to $95,and its budget,unlike Praxis Nursing, was prospectively determined innegotiationwiththe StateOffice ofMental Retardationwhichin turn submitted its recommendation to the ap-propriate section of the state department of welfare.On commencement of operations,Praxis Nursing em-ployed 11 service and maintenance employees, all ofwhom had been previously employed by Praxis at itsclosure, and it employed 9 supervisors,managers, andprofessionals,5 of whom had been employed by Praxis.One former service and maintenance employee was sub-sequently hired at Praxis as a supervisor.All personswho had previously worked for Praxis and were knownto be unemployed were solicited by Respondent for re-training and reemployment by Praxis Nursing.About 25percent of the Praxis employees had found other em-ployment. Those hired by Praxis Nursing underwent aninitial2-day trainingfollowed byan on-the-job 90-daytraining period,as a precondition to permanent employ-ment.Praxis Nursing employs service and maintenance em-ployees in the following classifications:dietary aides,housekeeping aides, laundry aides,activities aides, nursesaides,maintenanceemployees, and cooks. The supervi-sors,managers,and professionalsemployed are:adminis-trator, dietary services director, dieticians,housekeepingand laundry services director,plant operations director,nursing services director, nurses, health services supervi-sor, and medical records director.Much of Praxis' operations had been effectuated by"committees."Patient progress was reviewed by a be- MORTON DEVELOPMENT CORP389havior management committee by which Praxis profes-sionals could ascertain whether patients were receivingappropriate care and guidance toward normal behaviorpatterns.At Praxis Nursing that committee was eliminat-ed.However,under Praxis Nursing a Utilization ReviewCommittee is composed of doctors who had no relation-ship to the patient and who make an objective review oftheir physical,medical,and nursing needs and who makerecommendations concerning continued residence or dis-charge.A pharmacy committee was continued but thenature and depth of its activities increased.The infec-tions control committee also survived but it also assumedmuch more extensive operations in the monitoring for in-fections and contagious diseases.There is a far greateremphasis on medical services in Praxis Nursing, due ofcourse to the nature of the patients,a large proportion ofwhom are convalescent or suffer from illness and physi-cal infirmity.Whereas Praxis was required to maintainone nurse per shift in the facility and employed a maxi-mum of 6 nurses,PraxisNursing currently employs 15professional nurses and is in the process of soliciting theemployment of more nurses.The nurses aides employed by Praxis Nursing who re-placed the Praxis "living unit aides" provide for patients'.recuperative and basic physical needs,such as bathing,grooming,and dressing.But they are also involved in themonitoring of their physical conditions.They assistnurses in patient admission,transfer,and discharge; therecording of vital signs and measurement and recordingof intake and output;collection of specimen,the chang-ing of dressings,bandages,colostomy bags,'and drainagebottles; the treatment and examination of patients.PraxisNursing residents'programed activities are limited to amaximum of 1 hour in the morning and 1 hour in theafternoon and involve passive or very limited patient in-volvement.Praxis Nursing, like Praxis,employs housekeeping andmaintenance employees who clean and maintain thepremises.It, like Praxis, employs cooks who prepare andserve food,clean the equipment,and purchase and requi-sition supplies.The Praxis Nursing dietary aides, likethose employed by Praxis,assist the cook in the prepara-tion and distribution of food.The daily execution of theduties of persons in these classifications was directly andsignificantly impacted by the change in the nature of thepatient resident.As Respondent points out,housekeepingand repair of facilities performed by Praxis employeeswere much in the nature of cleaning up after a largepopulation of hyperactive small children.Cleaning issimplified and repair work is drastically reduced Thereis no longer a high incidence of property damage causedby residents'tantrums.The Praxis Nursing housekeepermust clean bedrooms that were in large part cleaned byactiveParxis residents as part of behavioral training.Similarly,the Praxis Nursing laundry employees assumetotal responsibility for laundering,which active Praxisresidents were trained to perform by themselves Becausehalf of Praxis Nursing's patients require special diets, avariety of meals must be prepared by the cooks underthe direction of a newly hired dietician.The administrator of Praxis Nursing was not previous-ly employed by Praxis.Praxis Nursing now utilizes theservices of a medical director for which a position didnot exist at Praxis.Although a number of Praxis'super-visory,managerial,or professional positions survived assuch under Praxis Nursing, many did not,i.e.,residentlife services director,community services director, twocommunity services assistants,the residential services di-rector, program'assistants,the health services director,the vocational services director,the vocational servicesassistant, the certified occupational therapy assistants,special education teachers,and qualified mental retarda-tion professional who also served as day care services di-rector,which position was also eliminated.Under PraxisNursing there are three new departments,medicalrecords, social services,and activities,the last of whichincludes a director,activity aides, and volunteers.PraxisNursing, unlike Praxis, has a newly hired director ofnursing.PraxisNursing also employs a newly hiredhealth services supervisor.On 15 November 1985 the Union demanded recogni-tion as bargaining agent for Praxis Nursing service andmaintenance employees.At that time all 11 service andmaintenance employees had been employed by Praxisand had been represented by the Union.Subsequent tothat date,the employee complement of Praxis Nursinghas risen in proportion to the rise in patient population.On 11 November 1985 there were.six patients in the fa-cility.During the payroll period immediately precedingthis trial,there were 75 patients in residence.Respond-ent, although hampered by a shortage of nurses,is in theprocess of expanding to 110 patients, for which maxi-mum number Praxis Nursing is licensed to accommodate.By 7 February 1986, Praxis employed a total of 20former unit employees of a total of 28 service and main-tenance employees to accommodate 27 patients. By 7March 1986,there were only 19 of 39 service and main-tenance employees who were previously employed andas of 23 January 1987,-that number of former employeesdeclined to 14 of a total of 67 unit employees to accom-modate a population of 75 patients,which had in No-vember 1986 reached a high of 90 The proportion ofnew nonunit persons increased as the total number roseto 24.C. AnalysisThe General Counsel argues that the issue in this caseisthe same issue that was resolved inVan's PackingPlant,211 NLRB 692(1974). In that case it was foundthat the employer was not obliged to continue recogni-tion of the union in view of a substantial change in itsoperations to a retail meat market from a slaughteringand packing plant which resulted in a contraction of anumber of employees and job classifications In that casetheGeneral Counsel had argued that the employer hadoperated at the same location with the same employeesunder the same contractual terms and employment con-ditions and that the change effected was merely a termi-nation of meat packing and slaughtering activities and anexpansion of preexisting retail operations.In support of her position in this case,theGeneralCounsel cites as her sole authorityCustom Sheet Metal &Service Co.,243 NLRB 1102(1979). It is asserted that in 390DECISIONS OF THENATIONALLABOR RELATIONS BOARDthat case "the Board held the Employer's change frombuilding and construction contractor to a manufacturingcompany did not relieve the Employer from its obliga-tion to recognize and bargain with the Union." The cen-tral issue in that case, however, was whether the em-ployer violated the Act by unilaterally withdrawingfrom a building and construction multiemployer bargain-ing association and by refusing to execute a subsequentagreement between a union and that association. The em-ployer in that case raised multiple and alternative de-fenses, one of which was the allegation that the charac-ter of its business had changed so extensively from build-ing and construction to manufacturing at the time of itswithdrawal from the association that its relationship withthe union was no longer protected by Section 8(f) of theAct and thus it would have been a violation of Section8(b)(2) of the Act for it to execute an agreement with aunion without a demonstration of majority status. It wasfound that although the employer had been engaged pri-marily in building and construction work when it enteredits first labor agreement, the nature of its work graduallyevolved into that of manufacturing. However,as its busi-ness changed, the employer and the union changed thecontract to accommodate the changing business, and bythe time of the withdrawal from the association it had al-ready become a manufacturer that had recognized andcontracted, with a union that had long since representedthose manufacturing employees. The 8(f) related defensewas rejected. Thus, the issues in that case and the factsare distinguishable from those raised herein where theUnion had not been recognized, nor had represented em-ployees after the change in operations.The General Counsel argues that there was' an insuffi-cient change in Respondent's business to warrant a with-drawal of recognition from the Union. It is asserted thatalthough the daily activities and the treatment of patientschanged, the unit employees nonetheless retained "identi-cal responsibilities." It is argued that housekeeping andmaintenance employees still are responsible for cleaning,maintaining,and upkeeping the premises, that cooks stillprepare and cook food, that dietary aides still assist inthe preparation and serving of meals, and that the workof living unit aides is performed by nurses aides 'whoassume a mere increase in nursing functions.Thus, it isargued that as did the living unit aides, the nurses aidesare responsible for assisting patients in bathing, dressingand grooming skills, and making patient beds.It is similarly argued that the responsibilities of non-unit persons "remained identical with minor changes injob titles." It is further argued that Respondent's solicita-tion of employment of all nonemployed former employ-ees is tacit recognition that their duties for Praxis Nurs-ing would not involve significant changes.With respect to the 4-month hiatus in operations, theGeneral Counsel points out that the decision to assumeon itself a nursing home operation occurred "only twomonths after the closing of Praxis and only within acouple of weeks from the cancellation of the agreementof sale."With respect to the physical plant changes, theGeneral Counsel argues that the changes in the facilitywere "mainly cosmetic" and that the "addition of handrails, redesign or enlargement of therapy rooms, the pur-chase of geriatric equipment and furniture were neces-sary to obtain approval from the Commonwealth to con-vert to a geriatric nursing home " There is no explana-tion offered by the General Counsel about why thosechanges mandated by the State and deemed by the Stateto be essentialAo the operation of a geriatric nursinghome should be construed as "cosmetic."The General Counsel implicitly takes the position thatthe issue does not involve the question of successorship.From' the General Counsel's viewpoint there is no suc-cession, i e., the owner/operator is the same and the busi-ness remained essentially the same. Therefore the Gener-alCounsel does not address those cases involvingsucces-sorship evaluation, many of which are cited by Respond-ent, in which analysis is made regarding whether the em-ploying industry, has changed as well as the ownershipand ultimate management,i.e., the extenttowhich thesame employees are engaged in the same work tasks forthe same kind of enterprise at the same place with thesame supervisors, producing the same product for thesame customers, etc. Respondent's ratiocination wouldnot preclude a successorship analysis merely because theownership remains the same. Respondent would viewthe ownership and management as not decisive or solefactors in 'the determination of whether one business is asuccessor to another enterprise. Thus its citesRadiantFashions,202 NLRB 938 (1973), andMagnoliaManorNursing Home,260 NLRB 377, 381-382 (1982), in whichthe Board looks to a multiplicity of factors in its resolu-tion of the question of whether the employing industryremains the same and thus a new employer is a successoremployer, i.e., continuity of the same business operation(hiatus and employee expectation of continued employ-ment or reemployment), continuity of employees, super-visors, job tasks, facilities and equipment, product orservice, and customers' or market served. In both casesthere was a change in ownership and ultimate manage-ment, i.e., a sale,and purchase.InRadiantthe Boardfound that because of a 3-month hiatus in operationduringwhich employees who had received severancepay and who possessed no expectation of recall and be-cause of the absence of significant continuity in custom-ers and, markets, that there occurred a purchase of assetsrather than a purchase of an ongoing business and there-fore no successorship resulted despite the fact that theemployees hired by the purchaser in the first 3 months ofoperations were all former employees who worked in thesame altered plant. The Board reiterated its policy thatthe scrutiny of continuity of the employing industry re-quires an investigation of the "totally of circumstancessurrounding the transfer." (See alsoBlazer Corp,236NLRB 103 (1978).) In theMagnoliacase, successorshipwas determined on a finding of continuity in location,equipment, nature of business, number and identity of pa-tients "and level of care and funding." (See alsoLemayCaring Centers,280 NLRB 60 (1986).)Respondent,in its argument that Praxis and PraxisNursing are discrete and not continuous business or suc-cessor employers, alludes to those factual findings above,which of course stress the differences in the critical areasof evaluation.With respect to employment continuity, it MORTON DEVELOPMENT CORP.391argues that such continuity must be measured at the time'"when a demand for bargaining has been made and arepresentative complement of an employer'swork forceisonthe job.'AircraftMagnesium,a divisionof GricoCorp.,265 NLRB 1344, 1345 (1982)." It furtherassertsthat in that case the Board examined the size of the pred-ecessor's work force in evaluating whether the successorhad a representative complement of employees whenrecognition was demanded.As I read its decision, theBoard noted the predecessor employment complementand found that the successor employee complement con-tained a majority of former employees through the first 2weeks after the demand,and observed that a demand forrecognition is "continuous and need not be repeated" (ci-tation omitted). It did not deal with the issue of a futureanticipated increase in employee complement.Respondent citesRoyal Vending Services,275 NLRB1222 (1985), in which decisionan examination was madebyAdministrativeLaw Judge Timothy D. Nelson,adopted by the Board,as to the full complement issuerelied on by the Respondent therein who citedNLRB v.Pre-Engineered Building Products,603 F.2d 134 (10th Cir.1979), andPacific Hide & Fur Depot v. NLRB,533 F.2d609 (9th Cir. 1977), for theposition that the Board mustexamine whether the employer had reached a full com-plement of employees.Judge Nelson found that the factsinRoyal Vendingwere distinguishable from those reliedon by those circuits which had refused enforcement ofthe Board'sorders.Judge Nelson noted that inPacificHidea predecessor's employee complement had beendrastically cut prior to sale and thereafter steadily en-larged to its old strength within less than 60 days by thepurchaser.He observed that in thePre-Engineeredcasethe new owner acquired only 4 employees compared toa former complementof 41of an essentially collapsedbusiness.Judge Nelson found that the facts before himdid not entail a collapsed operation nor that there wouldbe "materially enlarged operation within the the relative-ly near future."He refused to conclude that the Re-spondent was not in full operation on the demand datebecause it had hopes of a future expansion.Furthermore,Judge Nelson took cognizance of the more recent NinthCircuit decision inPremium Foods v. NLRB,709 F.2d623 (9th Cir. 1983), in which the court explained that the"full complement"standard which"attempts to definewhenthemakeup of the controlling majority is deter-mined"does not mandate the deferral of an analysis untilthe conclusionof the employer's hiring of all unit em-ployees, but that it rather requires"striking a balance be-tweenthe objectiveof allowing the maximum number ofemployees a voice in selecting their bargaining represent-ative and the goal of assuring that the employees haverepresentationasquicklyaspossible."Itnoted that"even if the successor[to a collapsed predecessor] hasplans for expansion,a representative complement is usu-ally present on the date the employer begins produc-tion."The court found that within 1 month of resump-tion of operations the successor had reached the prede-cessor's optimum complement,and that planned expan-sion entailed a 2-year period of time whereas the em-ployee complement remained constant for 5 months. Thecourt was satisfied with the Board's finding that the suc-cessor had employed a substantial and representativecomplement of employees at the time of recognitiondemand.In this case I find that Praxis Nursing employed after 3months of operation a substantial and representativenumber of employees,of which a majority were formeremployees,and that Respondent's intent had been torecall as many of the former unit employees who wereavailable and willing to accept its solicitation of reem-ployment.Itwas not until some point in the fourthmonth that the proportion of former employees did notcontinue to rise with the total employment.Accordingly,I do not agree with the Respondent that discontinuity offormer employee complement is a decisive factor in thiscase.The Respondent also cites the factor of hiatus in oper-ations as a significant indicia of an absenceof identity ofemploying industry. Clearly the employees understoodthat their relationship to Praxis was to be severed byvirtue of thenegotiationswith the Union, the receipt ofseverance pay, and Praxis'announcement that the facilitywould be sold to a third party whose employment inten-tions were unknown.That severance of relationship waspremised on an explicit condition subsequent,i.e.,thesale.But the sale was aborted and that particular condi-tion subsequent was never realized.Moreover,PraxisNursing, by its prior owner and operator,immediatelysought out the former employees and solicited their serv-ices.However,reemployment was also conditioned on asatisfactory conclusion of a period of retraining.Respondent cites no instance in which the Board hasexplicitly applied the successorship analysis to a factualconfiguration in which the owner/operator of a businessremained the same. InMolded Fiber Glass Body Co.,182NLRB 400 (1970), an employer closed its plant for eco-nomic reasons during the initial certification year inwhich theunionand employer had failed to reach con-tractual agreement.Thatemployer in good faith intendedto sell the business.For bona fide reasons it changed itsintent andfor lawfulnondiscriminatory reasons resumedoperations with new employees after the lapse of the cer-tificationyear and refused the Union'srecognitiondemand.The General Counsel contended that the em-ployer's intent to reopen was realized prior to the lapseof the certification year which therefore should be ex-tended or a presumption be made of majority status. TheBoard disagreed and found that no bargaining obligationsurvived.InHendricks-Miller Typographic Co.,240 NLRB 1082(1979), the Board took great care to distinguish a succes-sorship situation from that of stock transfer in analyzingwhether an employer continued to be a member of a bar-gaining association or stock acquisition.In the former itnoted that there was substitution of employers, eachhaving no mutual connection.With respect to stocktransfer,itstatedtherewas a difference"in genesis"from successorship because of the continuation of asingle legal entity.It noted,however,that the "second-ary characteristics"of a successor are often identical tothose of a stock transfer,i.e.,continuity in operation,work force,etc.The Board rejected the administrative 392DECISIONSOF THE NATIONALLABOR RELATIONS BOARDlaw judge's application of a successorship analysis to thecase before it.InCagle's Inc.,218 NLRB 603, 605(1975), the Boardrejected an alter ego analysis and held that a sounderanalysis required application of successorship principles,in a situation involving a business in bankruptcy thatceased to exist as an independent viable business butwhich reemerged after a year in drastically changedform under new ownership.More pertinent to the facts of this case than a succes-sorship analysis is the alternative issue explicitly raisedby the Respondent,i.e.,whether Praxis Nursing is thedisguised continuation of Praxis.The Board set forth a concise statement of the lawwith respect to alter ego or single employer status as fol-lows inAirport Bus Service,273 NLRB 561 (1985):It is well established that in determining whethertwo or more nominally separate businesses operat-ing simultaneously are sufficiently interrelated sothat they may be treated as a single integrated busi-ness enterprise,the Board looks to four principalfactors:common management,centralized controlof labor relations,interrelation of operations, andcommon ownership or financial control.No singlecriterion is controlling,although the first three fac-tors,which reveal the degree of operational integra-tion,aremore critical than common ownership.RadioUnion v. Broadcast Service,380U.S. 225(1965);Bryar Construction Co.,240 NLRB 102, 104(1979). Similarly,inmaking the related, but never-theless distinct,determination of whether a businessis the alter ego or "disguised continuance" of itspredecessor,the Board will find alter ego statuswhere the record demonstrates"substantially identi-cal"management,businesspurpose,operation,equipment,supervision,customers,and ownershipbetween the two businesses.Howard Johnson Co. vHotel&Restaurant Employees,417U.S.249, 259 fn.5 (1974);Crawford Door Sales Co.,226 NLRB 1144(1976).Respondent points out that the Board also considerswhether "the purpose behind the creation of the allegedalter ego was legitimate or whether,instead,itspurposewas to evade responsibilities under the Act."Watt Elec-tricCo.,273 NLRB 655, 658(1984). (See also cases citedin the analysis inPinter Bros.,263 NLRB 739 (1982).) Inthis case there is no suggestion of bad-faith motivation.The General Counsel does not dispute Respondent'sargument that mere identity of ownership is not diaposi-tive of this case.The General Counsel, however, doesnot agree that the owner/operator is engaged in a differ-ent business operation such as cited by Respondent inCo-op Trucking Co.,209 NLRB 829, 830(1974). (Sepa-rate corporations were involved in that case.)Regardless of what categorical analysis is applied tothese facts,the issue is as the General Counsel framed it,did the owner/operator engage in a business sufficientlydifferent or changed to warrant nonrecognition of theUnion.I conclude,however, that allusion to the Board'ssuccessorship and alter ego analysis is justified in orderto evaluate whether the business has changed so signifi-cantly as to have necessarily altered the relationship be-tween the owner/operator and the former employees,and transformed it to one of new employer and new em-ployee.If a new relationship has arisen from a context ofa new employment environment in a substantially differ-ent business,then there is no warrant to imply theUnion's continuingmajority bargaining agent status.CompareFood & Commercial Workers Local 152 (SpencerFood)v.NLRB,768 F.2d 1463(D.C. Cir.1985), inwhich such analysis was elucidated by the court.)Certain factors appear to strengthen the GeneralCounsel'stheoryofprosecution,i.e.,identityofowner/operator,location of facility,the immediate em-ployment, and the general nature of business,i.e.,healthcare services.I conclude,however, despite those factors,that the business of Praxis Nursing is so significantly dif-ferent from that of Praxis,and was instituted in such acontext that the former employer/employee relationshipwas terminated and that thereafter a fundamentally newrelationship was established.The General Counsel's analysis,although initially ar-resting, does not grasp the change in the employment re-lationship.It is true that much of the work tasks re-mained to be of the same general description,i.e.,cooksstillcooked,maintenance persons still cleaned and re-paired,and aides still aided patients.But the foregoingreview of the specific differences in these tasks and obli-gations convinces me that the unit employees did notretain"identical responsibilities." I find that their worktask changed so significantly as to render the work envi-ronment essentially changed in accordance with the dras-tic change in the type of patients served.It is totally un-supportable to assert that geriatric care is essentiallycomparable to care of the mentally retarded.Patientsphysically debilitated from the ravages of age,disease, orother bodily impairments require a wholly different ap-proach, not only in bodily care but in attitude of thosewho care for them.The bulk of the bargaining unit wereliving aides. They are now replaced by nurses aides onwhom are thrust additional and different medically ori-ented responsibilities.The similarity of execution ofduties by nurses aides to that of the living unit aides isfor the most part limited to a very small proportion ofpatients,i.e.,only the most profoundly mentally retardedpopulation would require a comparable type of physicalcare required by the sedentary,passive geriatic resident.For one population the aide was obliged to induce atranquilizing counterreaction to its hyperactivity that iscompletely absent from the other.The former populationrequired work performance calculated to lead,teach, andchannel behavior patterns and bodily movements of thephysically unimpaired.The latter population is entirelyquiescent but not mentally impaired from the evidence inthe record.The geriatric population is there to receivephysical care and not to be taught how to behave.Praxisprovided a learning environment where the care was cal-culated to stimulate behavior.Even the other nonaide bargaining job classificationwork tasks and the nonunit persons' responsibilities weresignificantly altered by virtue of the change in the nature MORTON DEVELOPMENT CORP.393of the patients and the peculiarly different type of carerequired by them and the change manifested in the pa-tients' own lifestyle.This is clearly demonstrated in theforegoing factual recital.Thus either the former employ-ees now worked for a different supervisor,or the super-vision of the old supervisors changed significantly innature and degree.Althoughthe physical structure,i.e.,the residenceitself,remained the same, the changes to it were not"cosmetic"but were of such significance that if not ef-fectuated,Praxis Nursing would not have been permittedto lawfully operate as a nursing home.Imust give defer-ence to the judgment of the Commonwealth of Pennsyl-vania that certaintypes of physicalaccommodations arenot cosmetic but are necessary to the proper dispensationof nursing care.That is to say, a geriatric population re-quires physical accommodations that are peculiar to thetype ofcare dispensed to it.With respect to the General Counsel's assertion thatthe hiatus was not lengthy, it is the effect on the employ-ment expectation that is of critical importance,not theduration itself.The employees understood that their rela-tionshipwas being severed.In fact severance pay wasissued.Many employees obtained other employment.One condition of that severance of relationship was theimpending sale which later aborted.However, employeesmust have been made aware that the business itselfwould change.Although no new employer assumed con-trol of the business, the unemployed former employeeswere offered jobs on the condition thattheywould suc-cessfullyundergo a period of retraining.Thereforemerely because the former owner/operator of Praxis as-sumed control of the nursing home, it must have beenclear to the former employees who had been solicitedthat reestablishmentof the oldrelationship was not auto-matic. Rather, it must have been apparent that a new em-ployment relationship was being premised on their abilityto be trained for new work tasks in a new employmentsettingwhere they cared for a different type of patient.Merely because the employer sought out the former em-ployees and was confident that they could be retrained,isnot evidence that the tasks were identical as the Gen-eralCounsel suggests.It is evidence,however, of thegood faith of the Respondent, whichis infact conceded,that it did not try to avoid appearances of successorshipby hiring all new employees.The evidence in the recordestablishes that the Respondent desired and sought outthe former employees,but that not all former employeesreturned under the proffered new conditions.The recordalso established that an indeterminate number of formeremployees were terminated because of their inability tosatisfy the training period requirements.Thus it is clearthat the employer/employee relationship in Praxis Nurs-ing is a new relationship.ConclusionIam in agreementwiththe Respondent that PraxisNursing is a different business that provides a differentservice to a differentkindof client drawn from a differ-ent market,and who employed former Praxis employeesunder a new employment relationship that precluded anycontinued obligation to recognizethe Unionas the as-sumed majority bargaining agent.Accordingly,I recom-mend the following'ORDERThe complaintis dismissed.IIf no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.e